REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Lee Reference (US 2008/0317840 A1): As close prior art over which no rejection has been written, the examiner cites Lee et al. (US 2008/0317840 A1). Lee et al. (hereafter referred to as Lee) is drawn to liposomes comprising cholesterol terminated polyacrylic acid, wherein the cholesterol is in the bilayer, as of Lee, title and abstract. The examiner has reproduced figure D from the abstract of Lee below.

    PNG
    media_image1.png
    369
    555
    media_image1.png
    Greyscale

The composition of Lee is used in a method for drug delivery, as of the abstract of Lee.
Lee teaches crosslinking, as of the above-reproduced figure, wherein it is the polyacrylic acid that is crosslinked. This differs from the instantly claimed invention, which requires that the surface-exposed polymers comprising cholesterol-terminated poly(acrylic acid) are not crosslinked. Lee appears to teach that it is undesired to 
The examiner additionally notes here that the vesicles used in the claimed method are smaller than those of Lee. See paragraph 0044 of Lee, reproduced in part below.

    PNG
    media_image2.png
    128
    465
    media_image2.png
    Greyscale

As such, the particles of Lee are of a larger size than the claimed particles, which are sized between 15 and 50 nm in diameter.
“Chen” Reference: Similarly, the examiner also cites Lee et al. (Journal of the American Chemical Society, Vol. 129, 2007, pages 15096-15097). Lee et al. (hereafter referred to as Chen after the second author) provides teachings similar to those of Lee et al. (US 2008/0317840 A1), drawn to cholesterol-terminated polyacrylic acid containing liposomes, as of Chen, page 15096, right column, scheme 1.
Like in Lee, Chen appears to teach that using a vesicle which is not cross-linked for administration is undesired due to lack of stability of said vesicle; see Chen, page 15097, left column, first paragraph below figure. Also like in Lee, Chen differs from the claimed invention because the particle size of the uncrosslinked cholesterol-polyacrylic acid vesicles appears to be about 93 ± 15 nm, as of Chen, page 15096, right column, first paragraph below figure. This is a larger size than the size which is claimed of 15 to 50 nm.
Analysis – Better than Expected Acid-Specific Drug Release from Non-Crosslinked Vesicle: Chen provides the following data, as of Chen, page 15097, left column, figure 2, reproduced below.

    PNG
    media_image3.png
    497
    596
    media_image3.png
    Greyscale

The examiner notes that the original figures 2B-2D are in color, and the color makes the figures easier to read.
The above-reproduced figures appear to show that drug delivery vehicles comprising uncrosslinked cholesterol-polyacrylic acid vesicles, referred to as “PILs” start leaking more calcein during storage than crosslinked cholesterol-polyacrylic acid vesicles especially after about 50 hours, as of figure B, reproduced above. Additionally, the above-reproduced figure D appears to show that drug delivery vehicles comprising 
In contrast, data in the instant application appears to indicate that the claimed composition successfully encapsulated drug, retained the drug at pH 7.4 for multiple hours, then release the drug at low pH. See figure 4 of the instant application, which is reproduced below, wherein the data drawn to “PGN” is understood to be applicable to the claimed invention.

    PNG
    media_image4.png
    506
    619
    media_image4.png
    Greyscale

The results in the above-reproduced figure would not have been expected in view of the teachings of Lee and Chen. This is because Lee and Chen indicate that drug delivery vehicles comprising uncrosslinked cholesterol-polyacrylic acid vesicles fail to selectively release model active agent in acidic pH. As such, the above-reproduced figure appears to be drawn to better than expected results. Such results are evidence of non-obviousness; see MPEP 716.02(a)(I).
Analysis – Criticality of Particle Size Range: Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See MPEP 2144.05(III)(A). 
In the instant case, the evidence in view of the totality of the art and the instant specification appears to indicate that the particle size of a small unilamellar vesicle comprising non-crosslinked cholesterol-polyacrylic acid is critical for its ability to successfully be used in drug delivery. This is because the prior art indicates that such vesicles, when sized in the range of about 70-100 nm, as in the prior art, would have been unsuitable for use in a method of drug delivery. This is because such particles would have leaked drug during storage and would have failed to selectively release drug in an acidic environment. See the above explanation of the teachings of Lee and Chen. In contrast, the particles used in the claimed method, which are unilamellar vesicle comprising non-crosslinked cholesterol-polyacrylic acid but are sized smaller than the prior art particles, can successfully retain drug without leakage and can successfully release drug under acidic conditions. As such, it appears that the smaller size of the particles used in the claimed method would appear to be critical regarding the success of the method.
The examiner further notes that the instant specification indicates that the claimed size range is critical to achieving the desired result drawn to successful drug 

    PNG
    media_image5.png
    462
    638
    media_image5.png
    Greyscale

As such, the instant specification indicates that it is the criticality of the small size of the particles in the recited method that cause the desirable results.
US Patent 8,821,922: The ‘922 patent has a common inventor and assignee with the instant application. Claim 1 of the ‘922 patent reads in the following manner:

1. A pH-responsive stable polymer-caged liposome comprising a bilayer and cholesterol-terminated, crosslinked poly(acrylic acid), wherein the cholesterol of said cholesterol-terminated poly(acrylic acid) is anchored in said bilayer, and wherein said cholesterol-terminated poly(acrylic acid) forms a polymer cage around said bilayer to form a polymer-caged liposome.


Dependent Claims: With regard to claim 4 the examiner notes that an alternative to encapsulating the molecular payload within the small unilamellar vesicle is placing the payload at the surface and/or in the bilayer of the small unilamellar vesicle, or covalently binding the payload to a lipid that is part of the bilayer of the small unilamellar vesicle.
With regard to claim 6, the examiner notes that many cancers are acidic microenvironments. While simply administering the polymer-grafted nanobin recited in the method of instant claim 1 would allow said nanobin to migrate to an acidic microenvironment, there are steps that can be taken to promote such a migration. Such steps include inserting a targeting ligand that targets cancer cells in the nanobin or administering directly to the site of the cancer. Such steps would promote the polymer-grafted nanobin to migrate to an acidic microenvironment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612